November 19, 1934, plaintiff had decree of divorce from defendant, with permanent alimony of $10 per week to continue until the further order of the court, and the household furniture subject to a lien of $148. October 14, 1935, defendant filed this petition to amend the decree for permanent alimony. He appeals from an order denying the petition.
In a colloquy with counsel at the end of the hearing in the divorce suit the court suggested alimony of $10 per week for a period of two years or until the further order of the court. The mention of two years has no effect upon this petition because the court speaks through its judgments and decrees and not through its opinions. Boyle v. Berg, 242 Mich. 225;Michigamme Oil Co. v. Huron Valley Building  Savings Ass'n,280 Mich. 12. *Page 181 
Counsel agree that, in order to modify a decree of permanent alimony, there must be a change in the condition of the parties and the court revises the decree as present conditions require.Sherman v. Kent, 223 Mich. 200; Tuthill v. Tuthill, 259 Mich. 272;  Quinn v. Quinn, 226 Mich. 239.
The condition of defendant has not changed except that he has remarried. He was earning $40 per week at the time of the original decree and is still earning $40 per week.
Plaintiff is 47 years old, not in good health, and is conducting a boarding house. Her gross income from steady roomers and boarders is approximately $85 per month. In addition, she has an irregular boarding trade but her income therefrom is not shown. The only expense she has is house rent of $15 per month, together with the usual items of heat, water, light, incidentals, upkeep and food, the cost of which is not estimated but the court takes notice that it is an appreciable amount. She has inherited 50 acres of land in Ohio, but has not yet received the deed, and its value and utility are not given. She still owes $90 on the furniture lien.
We agree with the court that defendant has not shown plaintiff to be self-supporting nor proved such a change of condition as would justify modification of the decree.
Affirmed, with costs.
NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred. *Page 182